The opinion of the court was delivered’by
Gummere, J.
This certiorari was allowed for the purpose of reviewing the action of the Hudson Circuit .Court denying an application to quash a writ of’attachment.
The application was made on the return of the writ, and was based upon the ground that the plaintiff’s affidavit of the non-residence of the defendant was untrue in fact, and that the defendant was a resident of this state. A rule-to show *509cause was thereupon allowed and testimony taken on both sides. On the hearing, the application to quash was refused and the rule to show cause discharged.
That such judicial action is reviewable, before final judgment, by proceedings in certiorari, is decided in this state by a long line of cases. The question how far this court will go in reviewing the facts upon which the court below acted, appears, however, to be in a somewhat unsettled condition.
In City Bank v. Merrit, 1 Gr. 131; Walker v. Anderson, 3 Harr. 217; Leonard v. Stout, 7 Vroom 370 ; S. C. on error, 8 Id. 492; Baldwin v. Flagg, 14 Id. 495, and Anspach v. Spring Lake, 29 Id. 136, the testimony taken in support of the application to quash, and that taken in opposition thereto, was returned to this court with the writ of certiorari, and was considered and weighed by this court and the facts deducible therefrom determined.
In the ease of Bisbee v. Bowden, 26 Vroom 69, the court to which the certiorari was directed certified to this court the facts found by it on the hearing of the motion to quash. In Stafford v. Mills, 28 Id. 570, the court below certified to this court that “it was not clear as to all the facts found by it” on the hearing of the motion to quash, and this court thereupon directed the taking of affidavits “ of the facts upon which the determination of the lower court was made.”
The eighteenth section of the Certiorari act (Gen. Stat., p. 370), which authorizes this court to determine disputed questions of fact, only relates to the extraordinary proceedings of special statutory tribunals outside of regular suits at law. South Brunswick v. Cranbury, 23 Vroom 298. It has no application to cases like the present.
A writ of certiorari, when sued out to review the decision of an inferior tribunal, is in the nature of a writ of error, and therefore the ordinary rule, in cases not within the statute referred to, is that the review will be confined to errors of law; that this court will not consider the weight to be given to testimony, nor the conclusions of fact to be drawn from it, and that, where there was legal evidence before the court *510below, upon which its findings of fact may be supported, we will not reverse its determination. Independence v. Pompton, 4 Hal. 209; Farley v. McIntire, 1 Gr. 190; Executors of Van Pelt v. Veghte, 2 Id. 207; Scott v. Beatty, 3 Zab. 256; Wood v. Fithian, 4 Id. 33; Brown v. Ramsay, 5 Dutcher 117; Wilson v. City of Hudson; 3 Vroom 365; Beach v. Mallin, 5 Id. 343; Wolcott v. Mount, 7 Id. 262; Jeffrey v. Owen, 12 Id. 260; Lush v. Foster, 15 Id. 378; Wahrman v. Horan, 17 Id. 465; South Brunswick v. Cranbury, 23 Id. 298; Roehers v. Remhoff, 26 Id. 475; Monitor Lodge v. Goldy, 29 Id. 119; Shangnuole v. Ohl, Id. 557.
The reasons underlying this doctrine are as cogent in a case like that now before us as they are in the various cases to which this court has heretofore applied it, and the practice followed in Bisbee v. Bowden and Stafford v. Mills is the correct one. But, as the practice has been heretofore unsettled, and as the parties have followed the course adopted in City Bank v. Merritt and the other cases herein cited with it, we have examined the testimony returned with the certiorari, and have reached the conclusion that the domicile of the prosecutor was in the city of New York, and that he had no residence or place of abode within this state at which a summons might lawfully be served. The decision of the Circuit Court was therefore justified by the proofs.
The'rule under review should be affirmed, with costs.